DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-26 are pending.

Election/Restriction	
3.	Applicant’s election without traverse of claims 1-15 and 26 in the reply filed on August 17, 2021 is, again, acknowledged.  Election was made without traverse in the reply filed on August 17, 2021.

Priority
4.	No foreign priority has been claimed by Applicant.

Drawings
5.	Applicant’s Drawings filed on October 31, 2019 are acceptable.

Claim Rejections - 35 USC § 101 & 112
6.	Applicant’s December 28, 2021 Amendment and associated REMARKS warrants the withdrawal of the previous 35 U.S.C. 101 and 112 rejections.

7.	Pertinent references of interest are noted on the attached PTO-892.
EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen A. Herrera (Reg. No. 47,642) on February 18, 2022.  Note the attached Examiner Interview Summary, form PTO-413.
The application has been amended as follows:
Claims 16-25 are cancelled.

Allowable Subject Matter
9.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1-15 and 26 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-15 and 26 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-15 and 26 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is    571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789